        Case 1:21-cv-00738-GSA Document 7 Filed 06/11/21 Page 1 of 2


 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                     EASTERN DISTRICT OF CALIFORNIA
 5

 6
     VERONICA GALVAN,                                       CASE NUMBER: 1:21-cv-00738-GSA
 7
                        Plaintiff,
 8                                                          ORDER TO SHOW CAUSE
            v.                                              REGARDING SUBMISSION OF
 9                                                          SERVICE DOCUMENTS
     ANDREW SAUL, Commissioner of Social
10   Security,

11
                        Defendant.
12

13
            On May 12, 2021 Plaintiff’s application to proceed in forma pauperis was granted and
14
     Plaintiff was directed to submit service documents as set forth in the Instructions for Service of
15
     Social Security Appeals by May 26, 2021. The instructions were not issued, however. On May
16
     27, 2021 the instructions were issued (Doc. 6-1) and the Court directed Plaintiff to submit the
17
     service documents specified therein by June 4, 2021. Plaintiff has not done so.
18
            Accordingly, Plaintiff is directed to show cause within 7 days of the entry of this order
19
     why she did not comply with the deadline. Alternatively, Plaintiff is directed to submit the
20
     service documents specified in docket entry 6-1 (to the address listed atop page 1) and file the
21
     notice attached to docket entry 6-1 (page 2) confirming that she did so.
22

23   IT IS SO ORDERED.
24      Dated:     June 10, 2021                            /s/ Gary S. Austin
25                                                   UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                      1
     Case 1:21-cv-00738-GSA Document 7 Filed 06/11/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       2
